DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotating assembly” in claims 1, 6-7, 9 and 13-14; “jaw actuation assembly” in claims 1, 6-9 and 13-15; “energy activation assembly” in claims 1-3, 5-11 and 13-15; “knife actuation assembly” in claims 1 and 6-8, “safety” in claims 7 and 14; “actuation element” in claims 9-15; and “knife drive element” in claims 9-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Objections
Claims 7 and 14 are objected to because of the following informalities: “a safety that impedes” should be amended to -a safety that is configured to impede-.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “a knife drive element couple to a second end” in line 21 should be amended to -a knife drive element coupled to a second end-.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “tissue” in lines 12, 13 and 18 (three instances) which renders the claim indefinite because it is unclear whether this is 
Claims 8 and 15 recite the limitation "the speed of rotation" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the claim recites the limitation “tissue” in lines 12, 13 and 23 (three instances) which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “tissue” in line 5 of the claim. For purposes of examination, this will be treated as being the same as the previously recited “tissue” in line 5 of the claim.
Claims 2-7 and 10-14 are rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Dycus et al. (US 20150257813) (“Dycus”) (cited in IDS).
Regarding claim 1, Dycus discloses a surgical instrument (see Fig. 1), comprising: a housing (see housing 20 and fixed handle 50, Fig. 1) having a rounded barrel portion (see rounded surfaces of housing 20 and fixed handle 50, Figs. 1-5) with a distal end portion (see housing 20, Fig. 1) and proximal end portion (see fixed handle 50, Fig. 1) configured to seat within a palm of a user (the fixed handle as disclosed is configured to be seated within a palm by virtue of its geometry as shown in Figs. 1-5); a shaft extending from the distal end portion of the barrel portion (see shaft 12, Fig. 1), the shaft supporting an end effector assembly at a distal end thereof configured to treat tissue (see end effector assembly 100, Figs 1 and 8), the end effector assembly including first and second jaw members (see jaws 110 and 120, Fig. 8); a rotating assembly disposed on an outer surface of the barrel portion and actuatable to rotate the jaw members about a longitudinal axis defined through the shaft (see rotating assembly 80; [0102], Figs. 7 and 16); a jaw actuation assembly disposed on the outer surface of the barrel portion and actuatable to move the jaw members between an open position wherein the jaw members are spaced relative to one another for manipulating the tissue and a closed position for approximating tissue therebetween (see movable handle 40 connected to drive assembly 150; [0086], Figs. 1, 14 and 20); an energy activation assembly disposed on the outer surface of the barrel portion and actuatable to supply electrosurgical energy from an electrosurgical energy source to the jaw members upon activation thereof (see switch 200; [0127], Figs. 7 and 32); and a knife actuation assembly disposed on the outer surface of the barrel portion and actuatable to cut tissue disposed between the jaw members upon actuation thereof (see trigger assembly  70 and knife assembly 140; [0119], Figs. 13-14 and 21-24).
Regarding claim 2, Dycus further discloses wherein the knife actuation assembly includes a solenoid to facilitate actuation (see [0151]).
Regarding claim 3, Dycus further discloses wherein the rotating assembly is a dial (see circular rotating member 82, Fig. 16).
Regarding claim 4, Dycus further discloses wherein the energy activation assembly is a depressible button (see switch 200; [0127], Figs. 7 and 32).
Regarding claim 5, Dycus further discloses wherein the knife actuation assembly is a slide actuator (see knife wheel 148 of knife assembly 140 dimensioned to slide along both channel 163 of tube 160 and slot 68 of the reciprocating sleeve 60; [0124], Fig. 18)
Regarding claim 6, Dycus further discloses wherein the energy activation assembly electrically communicates with a switch to energize the jaw members (see toggle plate 202 mating with switch button 202, [0127]-[0128]).
Regarding claim 7, Dycus further discloses wherein the energy assembly further includes a safety that impedes actuation of the knife actuation assembly until after successful completion of a tissue seal (see locking flange 44, [0110] and [0118]).
Regarding claim 9, Dycus discloses substantially similar limitations as those discussed above in relation to claim 1 with Dycus further disclosing: a knife actuation assembly disposed on the outer surface of the barrel portion and actuatable to cut tissue disposed between the jaw members upon actuation thereof (see trigger assembly  70 and knife assembly 140; [0119], Figs. 13-14 and 21-24), the knife actuation assembly including a knife blade (see blade 185, Figs. 22-23) and an actuation element (finger actuator 71, Figs. 13-14), the actuation element coupled to a first end of a 
Regarding claims 10-14, Dycus discloses similar limitations as discussed above in the rejection of claims 2-4 and 6-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dycus in view of Frushour et al. (US 20180133521) (“Frushour”).
Regarding claims 8 and 15, Dycus teaches the limitations of claims 1 and 9, however Dycus fails to teach wherein the rotating assembly includes a potentiometer for regulating the speed of rotation of the jaw members about the longitudinal axis.
Frushour teaches a surgical device (see Fig. 3) comprising a rotation assembly for controlling a motor assembly for rotating the shaft and end effector (see rotation control 300; [0030], Fig. 3), wherein the rotation assembly can be in the form of a potentiometer for regulating the speed of rotation of the shaft and end effector about the longitudinal axis (see [0030], see also [0020] and “rotates the elongate body 14 about the axis B-B, which rotates the end effector 200” in [0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the rotating assembly as taught by Dycus to include a potentiometer for regulating a speed of rotation of the jaw members about the longitudinal axis in light of Frushour, the modification being a matter of simple substitution to one of ordinary skill in the art of one rotation mechanism for another for the purpose of rotation control of the end effector using a hand or fingers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9 AM-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794